Parker, J.
I concur in the affirmance of the judgment, upon the ground stated by Judge Miller.
The statement by the justice in his return, that the summons was “ personally served the 20th day of May, 1810, on defendant, by William H. Race, constable; fees, $4.25,” contains facts from which the appellate court may fairly infer that so the constable returned. No doubt a jurisdictional fact may be inferred from other facts, and the reasonable intendment in this case is, that the justice derived his knowledge of the facts so stated by him in the ordinary and legitimate way.
Judgment affirmed.